                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

GABRIEL BUSH                                                                      PETITIONER


VS.                              No. 2:19-CV-00086-JM-JTR


DEWAYNE HENDRIX, Warden,
FCI – Forrest City Low                                                            RESPONDENT


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      This case is DISMISSED WITHOUT PREJUDICE.

       2.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 1st day of October, 2019.



                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
